AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                       SouthernDistrict
                                                   __________   Districtofof__________
                                                                             Texas


             UNITED STATES OF AMERICA                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                         Civil Action No. 1:20-CV-095
                                                                    )
       4.620 ACRES OF LAND, MORE OR                                 )
    LESS SITUATE IN CAMERON COUNTY,                                 )
 STATE OF TEXAS; AND CASTELLAO & TIJERINA                           )
    FAMILY LIMITED PARTNERSHIP, ET AL.,                             )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CASTELLANO & TIJERINA GENERAL PARTNER, INC.
                                           c/o ALEJANDRO DOMINGUEZ
                                           855 E. HARRISON,
                                           BROWNSVILLE, TX 78520




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: HILDA M. GARCIA CONCEPCION
                                           1701 W BUS HWY 83, SUITE 600
                                           MCALLEN, TX 78501




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERKDavid
                                                                                   OF COURT
                                                                                        J. Bradley, Clerk of Court


Date:
 Date: September 11, 2020
                                                                                         SignatureLongoria
                                                                                     s/ Jennifer  of Clerk or Deputy Clerk

                                                                                    SSignature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                       SouthernDistrict
                                                   __________   Districtofof__________
                                                                             Texas


             UNITED STATES OF AMERICA                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                         Civil Action No. 1:20-CV-095
                                                                    )
       4.620 ACRES OF LAND, MORE OR                                 )
    LESS SITUATE IN CAMERON COUNTY,                                 )
 STATE OF TEXAS; AND CASTELLAO & TIJERINA                           )
    FAMILY LIMITED PARTNERSHIP, ET AL.,                             )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CASTELLANO & TIJERINA FAMILY LIMITED PARTNESHIP
                                           c/o ALEJANDRO DOMINGUEZ
                                           855 E. HARRISON,
                                           BROWNSVILLE, TX 78520




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: HILDA M. GARCIA CONCEPCION
                                           1701 W BUS HWY 83, SUITE 600
                                           MCALLEN, TX 78501




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF J.
                                                                                David COURT
                                                                                         Bradley, Clerk of Court


Date: September 11, 2020
Date:
                                                                                   s/ Jennifer Longoria
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                   Signature
                                                                                   S          of Clerk or Deputy Clerk
